CHILTON, J.
Judgment was rendered in this case by nil dicit, at the spring term, 1848, and the declaration contained in the record is entitled of the fall term, 1848, and the error assigned is, that the judgment was rendered without a declaration. It is certainly true, that a judgment by default, *842where no declaration has been filed, is erroneous. Wellborn v. Sheppard, 5 Ala. Rep. 674; but the case before us is not in that category. Here, the parties appear, and the defendant says nothing in bar of the action, but it remains undefended. A declaration, setting forth a substantial cause of action, is in the record, and there is nothing in the record to advise us that it was not on file when the judgment was rendered, unless we must intend this fact from the caption, which entitles it of a subsequent term.
In Evans v. Bridges, 4 Por. Rep. 348, it was held, that it was not essential to a declaration, that it should be entitled of any particular term, and no matter what be its caption, or whether it have any — if it discloses a good cause of action, it will subserve its appropriate office.
It is the well settled rule, that no intendment is to be made adverse to the regularity of the proceedings in the primary court, and that error must be made affirmatively to appear, by the party who seeks the reversal. On the other hand, every reasonable intendment is to be made in favor of the judgment, so that, applying these rules to the case before us, it is very clear we must intend the title of the declaration is a clerical misprision; at all events, we are not permitted to look to the caption of the declaration which is on file, to reverse the cause, when such caption, at most, is but surplus-age. It is more reasonable to presume, that a clerical mistake has intervened in the caption of the declaration, than that the court would have rendered a judgment without a declaration, and that one was improperly filed at a subsequent term.
This case is unlike the cases cited, of Wheeler v. Bullard, 6 Por. 352, and Wellborn v. Sheppard, 5 Ala, Rep. 674. In neither of those cases, was there a declaration on file. In this, the declaration is part of the record, and we must presume was on file when the judgment was rendered, as it does not appear to the contrary. Judgment affirmed.